UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Amendment #5 SEC File #: 333-166848 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Atlas Resources, Incorp. (Exact name of registrant as specified in its charter) Nevada 27-0535237 (State or jurisdiction of Incorporation or organization) Primary Standard Industrial Classification Code Number IRS Employer Identification Number Atlas Resources, Incorp. 4759 Kester Avenue Sherman Oaks, CA 91403 Telephone: 310-780-1558 (Address and telephone number of principal executive offices) Val-U-Corp Services, Inc. 1802 North Carson Street, Suite 202 Carson City, Nevada 89701 Telephone: 1-800-555-9141 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayedor continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following boxx If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) 1 CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER UNIT (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE (2) Common Stock 2,800,000 shares $0.05 per share Based on the last sales price on October 30, 2009 Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. SUBJECT TO COMPLETION, Dated March 4, 2011 2 PROSPECTUS ATLAS RESOURCES, INCORP. The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus for a period of up to two years from the effective date. Our common stock is presently not traded on any market or securities exchange. We do not have any relationship in any manner with any existing companies with similar names to ours, including Atlas Energy, Inc., Atlas Resources, LLC., or Atlas Energy Resources, LLC, or any affiliate of these companies. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. See section entitled "Risk Factors" on pages 6 - 8. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholders will sell our shares at $0.05 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We determined this offering price based upon the price of the last sale of our common stock to investors. There is no assurance of when, if ever, our stock will be listed on an exchange. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date Of This Prospectus Is: March 4, 2011 3 Table Of Contents PAGE Summary 5 Risk Factors 6 - If we do not obtain additional financing, our business will fail 6 - Because we have not commenced business operations, we face a high risk of business failure. 6 - Because of the speculative nature of exploration of mining properties, there is substantial risk that our business will fail. 7 - Because we have not retained any geologist to physically examine the Portage Bay claim in the field, we cannot be assured that information that we have received regarding the potential for the claim to have economic mineralization is accurate. 7 - We need to continue as a going concern if our business is to succeed. 7 - Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. 7 - Even if we discover commercial reserves of minerals on the Portage Bay claim, we may not be able to successfully commence commercial production. 7 - Because our president has other business interests, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 7 - Because our management has only limited experience in mineral exploration, our business has a higher risk of failure. 8 - If a market for our common stock does not develop, shareholders may be unable to sell their shares. 8 - Because of president owns 58.9% of our outstanding common stock, he will make and control corporate decisions that may be disadvantageous to minority shareholders. 8 - A purchaser is purchasing penny stock, which limits his or her ability to sell the stock. 8 Forward Looking Statements
